          Case 4:19-cr-06063-SMJ   ECF No. 51     filed 11/27/19   PageID.128 Page 1 of 4




 1   Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
 2   21 N Cascade St
     Kennewick, WA 99336
 3   Telephone: (509) 586-3091

 4   Attorney for Defendant

 5

 6                           United States District Court
                            Eastern District of Washington
 7                      Before the Hon. Salvador Mendoza, Jr.

 8   United States of America,
                                                  No. 4:19-CR-06063-SMJ
 9                                   Plaintiff,

10   v.                                           Defendant's Motion to Extend
                                                  Pretrial Motions Deadline
11   Monica Pesina,
                                              December 11, 2019 at 6:00 PM
12                                 Defendant. Without oral argument

13

14        Defendant Pesina, through her attorney of record, moves the

15   Court for an order extending the pretrial motions deadline from

16   November 29, 2019 to Friday, December 6, 2019. Defendant

17   Pesina’s counsel contacted opposing counsel by email on November

18   27, 2019 for her position on this motion, but has not received a

19   reply.

20


     Motion to Extend Motions
     Deadline - 1
       Case 4:19-cr-06063-SMJ   ECF No. 51   filed 11/27/19   PageID.129 Page 2 of 4




 1     “When an act must or may be done within a specified period, the

 2   court…for good cause may [extend the time] on a party’s motion

 3   made before the originally prescribed or previously extended time

 4   expires[.]” Fed R. Crim. P. 45(b)(1). In the instant case, “[a]ll pretrial

 5   motions, including … motions in limine [must be] filed with the

 6   Court” on or before November 29, 2019. ECF No. 41. Since this

 7   motion is filed before time has expired, Defendant Pesina only

 8   needs to establish good cause to extend the deadline.

 9     Defendant Pesina was arraigned on November 8, 2019. ECF No.

10   34. Local Criminal Rule 16 requires the Government to provide

11   discovery to Defendant Pesina within fourteen days of arraignment.

12   LCrR 16(a). Fourteen days after arraignment, Defendant Pesina

13   had still not received discovery. Defendant Pesina’s counsel

14   emailed opposing counsel requesting a status update on the

15   discovery disclosures. After not receiving a response to the first

16   email, Defendant Pesina’s counsel sent a second email on

17   November 27, 2019 requesting a status update. Opposing counsel

18   indicated she believed discovery had already been disclosed on

19   November 22, 2019. After correcting this mistaken belief, the

20   government produced 340 pages of discovery and at least seven


     Motion to Extend Motions
     Deadline - 2
      Case 4:19-cr-06063-SMJ   ECF No. 51   filed 11/27/19   PageID.130 Page 3 of 4




 1   videos. Defendant Pesina’s counsel anticipates filing a motion to

 2   suppress evidence based on an unconstitutional seizure and

 3   requires additional time to review the discovery that was just

 4   produced and to draft the necessary pleadings. Defendant Pesina’s

 5   counsel may also identify additional pretrial motions after

 6   reviewing the discovery. Defendant Pesina’s counsel has a

 7   previously arranged out-of-town trip for the Thanksgiving holiday

 8   from November 28, 2019 to December 1, 2019. In light of these

 9   circumstances, sufficient good cause exists to enlarge time to file

10   pretrial motions.

11     For the foregoing reasons, Defendant Pesina respectfully

12   requests the Court extend the pretrial motions deadline.

13

14   Dated: November 27, 2019               Respectfully Submitted,

15                                          s/Adam R. Pechtel
                                            Adam R. Pechtel/ WSBA #43743
16                                          Attorney for Defendant
                                            Pechtel Law PLLC
17                                          21 N Cascade St
                                            Kennewick, WA 99336
18                                          Telephone: (509) 586-3091
                                            Email: adam@pechtellaw.com
19

20


     Motion to Extend Motions
     Deadline - 3
      Case 4:19-cr-06063-SMJ    ECF No. 51    filed 11/27/19   PageID.131 Page 4 of 4




 1                             SERVICE CERTIFICATE

 2   I certify that November 27, 2019, I electronically filed the foregoing

 3   with the District Court Clerk using the CM/ECF System, which will

 4   send notification of such filing to the following:

 5

 6   Stephanie Van Marter, Attorney for Plaintiff

 7
                                             s/Adam R. Pechtel
 8                                           Adam R. Pechtel/ WSBA #43743
                                             Attorney for Defendant
 9                                           Pechtel Law PLLC
                                             21 N Cascade St
10                                           Kennewick, WA 99336
                                             Telephone: (509) 586-3091
11                                           Email: adam@pechtellaw.com

12

13

14

15

16

17

18

19

20


     Motion to Extend Motions
     Deadline - 1
